Citation Nr: 1743924	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-08 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.  

2.  Entitlement to service connection for left ear hearing loss disability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty in the Army from April 1967 to April 1970, and in the Air Force from June 2002 to October 2002 and from February 2003 to July 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In an April 2015 decision, the Board determined that new and material evidence had been received to reopen a previously denied claim of service connection for right ear hearing loss disability, and remanded the case to the RO for additional development of the right ear hearing loss disability claim (de novo) and the left ear hearing loss disability claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the case to the RO in April 2015 to obtain outstanding service treatment records, private treatment information from the Veteran, VA outpatient records including audiograms dated in January 2009 and September 2010, and a new VA audiological examination with medical opinion.  

After requesting and receiving numerous copies of service treatment and personnel records of the Veteran, the RO determined that various specific examination reports were unable to be obtained (if they even existed), to include those dated in September 2001 (Reserve physical examination), June 2002 (active duty enlistment physical examination), October 2002 (active duty separation physical examination), February 2003 (active duty enlistment physical examination), July 2003 (active duty separation physical examination), and December 2005 (Reserve retirement records).  The Veteran was notified of the unavailability of such record by letter in April 2017.  In further compliance with the Board remand, a private audiogram dated in June 2015 was received from Avada Hearing Care Centers.  However, it does not appear that all the VA treatment records were received, as requested.  Specifically, VA audiograms from January 2009 and September 2010 consultations were not obtained.  The claims file currently has VA records dated up to February 2017, but the audiograms were not received.  While the RO subsequently made a specific request to the Dallas VA Medical Center in April 2017 for those audiograms, there is no indication in the record of any reply.  Thus, another request should be made to determine if the audiograms are available.  

Additionally, the Veteran underwent a VA examination in July 2016 to address the etiology of any diagnosed hearing loss disability.  The diagnoses were bilateral sensorineural hearing loss (although the hearing loss in the right ear was only in the 6000 Hertz or higher frequencies).  The examiner concluded in part that neither the right ear nor left ear hearing loss was at least as likely as not caused by or a result of an event in service.  The rationale, however, is deemed to be inadequate to decide the claims because it did not consider, comment upon, or otherwise answer specific questions that were posed in the remand.  For example, the examiner did not address the Veteran's military noise exposure versus any noise exposure from his occupation as a mail carrier or any recreational noise exposure, did not comment upon upward threshold shifts in the Veteran's hearing upon examination to include during his Reserve service from October 1978 to July 1996, and did not address/reconcile the discrepancies between the audiometric findings upon service examination particularly upon the July 1996 examination.  Instead, the examiner found that after "applying age correction factors," there was no significant threshold shifts that existed between 1991 and 2009 audiological examinations.  Moreover, the examiner noted the Veteran's report of both military and occupational (for USPS) noise exposure, but did not reconcile this with annual military medical certifications in June 2001 and September 2001 wherein the Veteran denied any occupational exposure to loud noise.   

Given the foregoing, the Board finds that a clarifying medical opinion is needed to decide the right and left ear hearing loss disability claims.  In that regard, it is noted that to rely upon the VA examiner's opinion, it must be factually accurate, fully articulated, and of sound reasoning.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for the claim file all updated (since February 2017) VA treatment records, and should also make another request to secure the VA audiograms from the Veteran's January 2009 and September 2010 audiology consultations.  All efforts to obtain the records must be documented.  

2.  Thereafter, the AOJ should arrange to have the claim file reviewed by the VA audiologist who provided the July 2016 medical opinion, if available, or another VA audiologist if that provider is not available, to furnish an addendum opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current right ear and/or left ear hearing loss was incurred in or otherwise related to any of his periods of active duty military service (i.e., in the Army from April 1967 to April 1970, and in the Air Force from June 24, 2002 to October 1, 2002 and from February 28, 2003 to July 7, 2003) or to his inactive duty for training in the Air Force Reserve (spanning October 24, 1978 to December 2005) to include likely exposure to excessive levels of noise therein.  In that regard, the examiner should note that VA recognizes both of the Veteran's active duty Military Occupational Specialties, Armorer (in the Army) and Munitions Systems Mechanic (in the Air Force), as ones in which there is a high probability for noise exposure.  

If the opinion is negative (i.e., that it is not at least as likely as not that any hearing loss was incurred or otherwise related to service), the examiner's rationale must identify the etiology for the hearing loss considered more likely (with explanation why that is so).  If the examiner needs to physically evaluate the Veteran in order to furnish the opinion, an examination should be arranged.  

If the opinion is negative, the examiner should also opine as to whether right and/or left ear hearing loss disability clearly and unmistakably pre-existed the Veteran's 2002 and/or 2003 active duty service, and if so, whether it is clear and unmistakable that the right and/or left ear hearing loss disability was not permanently aggravated by the 2002 and/or 2003 active duty service.

The examiner must include an explanation of rationale for the opinion offered, with citation to supporting factual data and existing pertinent medical and scientific literature, if/where possible.  The examiner should also address the following:  (a) the Veteran's military noise exposure versus any noise exposure from his occupation as a mail carrier and any recreational noise exposure (noting that the Veteran's service treatment records include multiple medical certifications - see, e.g., June 2001 and September 2001 annual medical certifications - in which the Veteran denied any occupational or hobby exposure to loud noise); (b) the upward threshold shifts in the Veteran's hearing upon examination, to include during his Reserve service from October 1978 to July 1996 (see, e.g., April 2012 VA examination report); and (c) to the extent possible, the discrepancies between the audiometric findings upon service examination, particularly the July 1996 examination, and any discrepancy between previous findings and findings upon her own examination.

The examiner is advised that, although hearing loss may not be shown in service or at separation from service, governing case law provides that service connection can still be established if the evidence shows that hearing loss is actually due to incidents during service.  In other words, the fact that service treatment records do not document hearing loss for VA purposes is not fatal to the claim and cannot be the only basis by which to reject a possible nexus to service.  (For example, providing a likely etiology, beyond any assertion that there was an absence of documentation of hearing loss in service, would overcome this.)  Also, the Veteran is competent to report his symptoms and history, and if the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion without resorting to mere speculation, she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

3.  After completion of the foregoing, the AOJ should readjudicate the claims.  If either benefit sought remains denied, the AOJ should provide the Veteran and his representative with a supplemental statement of the case and opportunity to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).




